DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 47 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Publication No. 2010/0040481 (“Wolff”).

Regarding Claim 47, Wolff discloses an apparatus (inter alia 3) comprising:
a carriage housing (21) comprising a carriage (22) rotatable (see Fig. 1-4) within the carriage housing (see particularly Fig. 6 which illustrates that the carriage housing defines a channel/groove in which the carriage rotates), and at least one tube retainer (211) offset from an axis of rotation (221) of the carriage, the at least one tube retainer configured to receive and retain a fluid tube (1) in a substantially stationary position while the carriage rotates within the carriage housing (see Figs. 1-4); and
a pivot mechanism (44) coupled to the carriage and configured to connect to a rotating device (4) to rotate the carriage about the axis in response to rotation of the rotating device (Par. 30, 31, 32, 34, 35, 36, 39);
wherein the carriage housing is configured to receive a tube clamp (222) for rotation inside the carriage housing by the carriage such that, when the fluid tube is retained by the at least one tube retainer and the carriage rotates about the axis, the tube clamp constricts or opens the tube depending on the direction of rotation of the carriage (see Fig. 1-4).
Wolff appears to disclose that the tube clamp (222) is removably received by the carriage housing (21) – see Fig. 6 (note that the tube clamp 222 is shown, along with the carriage 22, to be in a removed state from the carriage housing 21). Figure 6 is described as an “exploded perspective view” of the elements (Par. 23) and based upon the physical structure of the pivot pin (221) it is not necessarily clear whether or not this “exploded” perspective can necessarily be assumed after (22) and (21) have been connected or if the structure of (221) is such that it irremovably mounts to the corresponding receiving area of the carriage housing (21). Should Examiner’s indication of the “exploded” view of Fig. 6 being sufficient to demonstrate the removability of (222) from (21), not be found persuasive the following is presented.
Examiner notes that is well-understood in the art of mechanics that it is obvious to make separable, removable parts such that after assembly components can be removed for servicing or replacement as the need arises. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the pivot pin structure (221) such that it may be removably separated from the carriage housing (21) to assume the configuration illustrated in the exploded Figure 6, in order to allow the component (22, 222, 221) to be removably replaceable such in the event that the component becomes damaged, requires other maintenance, or so that the carriage (22) can be replaced with one having a tube clamp (222) which is larger or smaller to accommodate different sized tubing as needed.
Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0040481 (“Wolff”) as applied above, and in further view of U.S. Patent No. 10,314,955 (“Friedman”).
Regarding Claim 48, Wolff discloses the invention substantially as claimed except the tube retainer comprises respective top and bottom tube retainers aligned through a top and bottom portion of the carriage housing at respectively vertically aligned locations. Rather Wolff only describes a singular tube retainer constructed as a bottom retainer (see Fig. 6). However, Friedman describes a related tubing clamp (105) provided on a carriage (104) rotatably received within a carriage housing (101) wherein the carriage housing comprises corresponding top (102) and bottom (108) portions each having respective top (e.g. 102c) and bottom (see generally 115 – Fig. 2) tube retainers. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the carriage housing of the invention of Wolff to have top and bottom carriage housing portions each with their respective tube retainers, as disclosed by Friedman, in order to better secure the carriage and tubing with the housing preventing the carriage from inadvertently slipping from the guiding groove and helping prevent the tubing upper end from shifting/listing thereby disrupting the efficacy of the tubing clamp.
Claim(s) 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0040481 (“Wolff”) as applied above, and further in view of U.S. Patent No. 6,117,115 (“Hill”)
Regarding Claim 49, Wolff discloses the invention substantially as claimed except that that the device has a sensor arrangement to determine the position of the tube clamp. However, Hill describes a related tube clamp which comprises a housing (40) which retains a tube clamp (44) therein, the device comprising a light emitting device (inter alia 76) and an optical sensor (inter alia 78), wherein the housing is configured with a window to receive light from the light emitting device (see Fig. 6), and to pass at least a portion of the received light through the housing to the sensor when the tube clamp is received into the carriage housing, the portion of the received light comprising a pattern defined by one or more holes in the tube clamp (see Fig. 6, Fig. 8) whereby the pattern of the received light allows the device to distinguish the position of the tube clamp (Abstract) for purposes of confirming the size and functional characteristics of the received tubing.
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the carriage housing of the invention of Wolff to have a window through which light provided by a light source can be received in order to interact with a pattern of holes in the tube clamp for receipt by an optical sensor, as disclosed by Hill, in order to allow the position of the tube clamp to be determined whereby the position of the tube clamp confirms the size and functional characteristics of the received tubing thereby ensuring that the device is properly assembled and operating as intended.

Response to Arguments
Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive.
Applicant argues that “[t]hus the slide clamp of Wolff is not removable from the housing”. Firstly, Examiner submits that there is no indication that the “stationary part (21)” of Wolff is not removable from the housing. Examiner submits that the term ‘stationary” does not necessarily mean irremovably fixed. For example, the oil filter of a car is held in a stationary fashion with respect to the engine of a car, but is still removable for replacement/servicing. Secondly, even if, arguendo, the “stationary part (21)” of Wolff – which constitutes the claimed “carriage housing” is irremovable with respect to the remainder of the housing this is immaterial as the claims do not seek to require the “carriage housing” to be “removable” with respect to anything. Rather the claims recite “wherein the carriage housing is configured to receive a removable tube clamp for rotation inside the carriage housing by the carriage…” In Wolff the carriage housing (21) is shown (see Fig. 6) or obviated to permit the carriage (22) to be removed therefrom, such that the tube clamp (222) may likewise be removed from the carriage housing.
Applicant follows by describing various disclosed feature(s) while implying that, for some reason, these features result in a configuration of Wolff that “does not identically disclose each and every element and limitation recited in Claim 47”. However, Applicant’s analysis fails to map the instant claim limitations to the disclosed structure of Wolff, particularly as characterized by Examiner. Therefore, Applicant’s arguments cannot be found persuasive inasmuch as they do not succinctly point out how the characterized components of Wolff deviate from the language of the claims – as presented. 
Examiner’s analysis has sufficiently demonstrated that Wolff discloses:
a carriage housing (21) comprising a carriage (22) rotatable (see Fig. 1-4) within the carriage housing (see particularly Fig. 6 which illustrates that the carriage housing defines a channel/groove in which the carriage rotates), and at least one tube retainer (211) offset from an axis of rotation (221) of the carriage, the at least one tube retainer configured to receive and retain a fluid tube (1) in a substantially stationary position while the carriage rotates within the carriage housing (see Figs. 1-4); and
a pivot mechanism (44) coupled to the carriage and configured to connect to a rotating device (4) to rotate the carriage about the axis in response to rotation of the rotating device (Par. 30, 31, 32, 34, 35, 36, 39);
wherein the carriage housing is configured to receive a tube clamp (222) for rotation inside the carriage housing by the carriage such that, when the fluid tube is retained by the at least one tube retainer and the carriage rotates about the axis, the tube clamp constricts or opens the tube depending on the direction of rotation of the carriage (see Fig. 1-4);
wherein the tube clamp is either already removable (implicit to Fig. 6) or would have been obvious to make removable to permit element (22, 222, 221) to be serviced and or replaced as needed.
Applicant’s arguments are insufficient to refute Examiner’s conclusions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/16/2022